IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-41429
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE DAVID ROBLES-NUNEZ,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:99-CR-27-1
                        --------------------
                         September 27, 2000
Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jose David Robles-Nunez (“Robles”) appeals his guilty-plea

conviction for one count of unlawful presence in the United

States in violation of 8 U.S.C. § 1326(a).    Although the

Government argues that Robles waived his appellate issues in his

plea agreement, we pretermit this issue in light of United States

v. Robinson, 187 F.3d 516, 518 (5th Cir. 1999), and address the

merits of Robles’ claims.

     Robles first argues that there was an insufficient factual

basis for his plea because he is not in fact an alien.    Robles

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-41429
                                  -2-

argues that the district court erred by finding him to be an

alien because he had resided in the United States for the

majority of his life and, therefore, is an American national.

     “The district court’s acceptance of a guilty plea is

considered a factual finding that there is an adequate basis for

the plea.    We therefore review this finding for clear error.”

United States v. Rivas, 85 F.3d 193, 194 (5th Cir. 1996).       Robles

does not provide any legal support for his proposition that being

a long-term resident of the United States and having a subjective

belief that he owes permanent allegiance to this country confers

national status upon an individual, nor have we found any such

support.    In fact, each case cited to by Robles has held the

opposite of his contention.    See United States v. Sotelo, 109

F.3d 1446, 1448 (9th Cir. 1997)(national status is primarily

attained through birth); Oliver v. United States Dep’t. of

Justice, INS, 517 F.2d 426, 427 (2nd Cir. 1975)(lengthy residence

in the United States did not confer national status).    This

contention has no merit and the district court did not clearly

err in accepting his plea.

     Robles’ second contention is that the district court erred

by determining that it did not have the authority to insure that

he was given credit on his federal sentence for the time he

served after he voluntarily surrendered his bond and was in a

state facility.    Under 18 U.S.C. § 3585(b), a defendant is to be

given credit toward his federal sentence for any time he spent in

official detention prior to being received into federal custody

“that has not been credited against another sentence.”    However,
                             No. 99-41429
                                  -3-

a district court is not authorized to compute service credit

under § 3585; credit awards are to be made by the Attorney

General, through the Bureau of Prisons.     United States v.

Wilson, 503 U.S. 329, 335 (1992).

     Although Robles argues that other circuits have interpreted

Wilson to allow the district courts to give credit for time

served in state custody, those cases, to the extent that they may

obtain a different result from Wilson, are not persuasive in this

instance because they involve the application of provisions in

the Sentencing Guidelines.    Accordingly, Robles must request such

credit directly from the Bureau of Prisons.    See United States v.

Dowling, 962 F.2d 390, 393 (5th Cir. 1992).

     AFFIRMED.